Title: 1774. Sept. 14. Wednesday.
From: Adams, John
To: 


       Visited Mr. Gadsden, Mr. Deane, Coll. Dyer, &c. at their Lodgings. Gadsden is violent against allowing to Parliament any Power of regulating Trade, or allowing that they have any Thing to do with Us.— Power of regulating Trade he says, is Power of ruining us—as bad as acknowledging them a Supream Legislative, in all Cases whatsoever. A Right of regulating Trade is a Right of Legislation, and a Right of Legislation in one Case, is a Right in all.—This I deny.
       Attended the Congress and Committee all the forenoon. Dined with Dr. Cox. Dr. Morgan, Dr. Rush, Mr. Bayard, old Mr. Smith dined with us. Dr. Rush lives upon Water Street and has from the Windows of his back Room and Chamber, a fine Prospect of Delaware River, and of New Jersey beyond it. The Gentlemen entertained us, with Absurdities in the Laws of Pensylvania, New Jersey and Maryland. This I find is a genteel Topic of Conversation here.—A mighty Feast again, nothing less than the very best of Claret, Madeira, and Burgundy. Melons, fine beyond description, and Pears and Peaches as excellent.
       This Day Mr. Chase introduced to us, a Mr. Carrell Carroll of Anapolis, a very sensible Gentleman, a Roman catholic, and of the first Fortune in America. His Income is Ten thousand Pounds sterling a Year, now, will be fourteen in two or 3 years, they say, besides his father has a vast Estate, which will be his, after his father.
      